Title: William D. Meriwether to Thomas Jefferson, [14 March 1810]
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir
             
                      
                        14 Mar. 1810 
          
           Of the peach apricots only three were living, one of which I send to you, also three trees grafted on peach stock, the spring after that I received them, the kind uncertain I have called them the Bourdeaux apricot, because I think they most resemble them. I have only one Bourdeaux apricot living, and one French peach, therefore agreable to your directions have not disturbed them—We have a plenty of cuttings and I shall graft largely, and I am in hopes that I shall have a plenty for us boath an other year
           
		  Mr Dawson and myself gave a copy of our award the evening we saw you at shadwell to Mr Alexander and we inclosed an other copy to you
			 which Mr Dawson was to leave with Mr Turner or Mr Vest his assistant in the store,—I do not recollect
			 to have seen any mention of money due to you from Meriwether Lewis in his papers. John Markes has got his papers and memorandom book and when he returns from Richmond, I will inform him of the debt due to you, and request him to examine for a memorandon to that efect—Adu Your with Sincerity
          W D.
              Meriwether
        